I was not in favor of granting the writ in this case, but on the merits I think the judgment is correct.
O'NIELL, C.J., is of the opinion that, although the exception of no cause of action presents a serious question, which might come up on appeal, the civil district court for the parish of Orleans has jurisdiction in this case because the defendant had established a residence and domicile in New Orleans before the plaintiff brought her suit; and in that respect this case is unlike the Mathews Case, the Evans Case, and the Mann Case, in each of which cases the defendant had never resided in Louisiana, and in fact had never been in this state.
LAND, J., recused. *Page 932